     Exhibit 10.4
ANNUAL AWARD AGREEMENT
[Form of]
Vistaprint N.V.
Award Agreement For Fiscal Year 2012
under the
Vistaprint N.V. Performance Incentive Plan For Covered Employees
Participant: ______________________
Vistaprint N.V. (the “Company”) hereby agrees to award to the participant named
above (the “Participant”) on the date set forth below (the “Vesting Date”) a
cash amount determined pursuant to the formula set forth below (the “Cash
Payment Amount”).
By your acceptance of this Award Agreement, you agree that the Cash Payment
Amount will be awarded under and governed by the terms and conditions of the
Vistaprint N.V. Performance Incentive Plan for Covered Employees, as amended
from time to time (the “Plan”), and by the terms and conditions of the
Vistaprint N.V. Performance Incentive Award Agreement — Terms and Conditions
(“Terms and Conditions”), which is attached hereto (this Award Agreement and the
Terms and Conditions are together referred to as the “Agreement”). If the
conditions described in this Agreement are satisfied, the Company will pay the
Cash Payment Amount under the Plan on the applicable Payment Date (as defined in
the Terms and Conditions).
For purposes of this Agreement, the performance period lasts for one fiscal year
of the Company (the “Performance Period”) and ends on the Vesting Date set forth
below. Except as otherwise provided in the Plan and the Terms and Conditions,
the Compensation Committee of the Supervisory Board of the Company (the
“Compensation Committee”) must certify in writing that the performance criteria
set forth below have been satisfied for the Performance Period.
Base Amount, EPS Target and Revenue Target
As more fully described below and in the Terms and Conditions, the Cash Payment
Amount paid on the Payment Date shall be determined based on the base amount
indicated below (the “Base Amount”) and the extent to which the Company achieves
the earnings per share target (“EPS Target”) and revenue target (“Revenue
Target”) indicated below.
Base Amount for the Performance Period: $_______________
Targets:

                  Vesting Date   EPS Target     Revenue Target  
June 30, 2012
               

1



--------------------------------------------------------------------------------



 



Calculation of Cash Payment Amount
Payout Percentage = (0.5 X Revenue Target Percentage^0.5 + 0.5 X EPS Target
Percentage^0.5)^19.2
The Cash Payment Amount for the Performance Period equals the Base Amount set
forth above multiplied by the Payout Percentage (as defined below).

  •   If achievement of either the EPS Target or Revenue Target is less than 90%
of such Target for the Performance Period, then the Payout Percentage is deemed
to equal 0% and no Cash Payment Amount shall be paid.     •   If achievement of
both of the EPS Target and Revenue Target is greater than 90%, the Payout
Percentage is determined based on the formula set forth above, where:

  •   “Revenue Target Percentage” equals the percentage obtained by dividing

  (i)   the “Constant Currency Revenue”, defined below, achieved by the Company
during the Performance Period, by     (ii)   the Revenue Target.     •  
Constant Currency Revenue is calculated by adjusting the revenue achieved in
accordance with United States generally accepted accounting principles (“US
GAAP”) to use the currency exchange rates set forth in the Company’s budget for
the Performance Period, so long as the Company’s Supervisory Board approves such
budget before the 90th day of the Performance Period. If the Supervisory Board
fails to approve the budget for the Performance Period before the 90th day, then
the Company shall use the currency exchange rates set forth in the Company’s
budget for the fiscal year immediately preceding the Performance Period. In each
case, the Compensation Committee must certify the adjusted revenue so
calculated.

  •   “EPS Target Percentage” equals the percentage obtained by dividing

  (i)   the earnings per share determined in accordance with US GAAP achieved by
the Company during the Performance Period, adjusted as set forth in Section 2(b)
of the Terms and Conditions, if applicable, by     (ii)   the EPS Target.     •
  For avoidance of doubt, EPS calculations are inclusive (net of) the expense
associated with any and all employee compensation or bonus plans, including
those made pursuant to the Plan.

  •   Notwithstanding anything herein to the contrary, in no event shall the
Payout Percentage exceed 250%.

2



--------------------------------------------------------------------------------



 



Example (the following is an example only and does not reflect actual targets or
awards)
The following chart sets forth example Payout Percentages that would result from
the formula set forth above based on various combinations of Revenue Target
Percentages and EPS Target Percentages. The table shows only a subset of
possible combinations; actual target percentages are to be calculated directly
using the methodology described above.
Revenue Target Percentage

                                                                 
 
            90 %     95 %     100 %     105 %     110 %     115 %     120 %
 
    90 %     36 %     47 %     61 %     77 %     98 %     122 %     152 %
 
    95 %     47 %     61 %     78 %     99 %     125 %     156 %     194 % EPS
Target
Percentage     100 %     61 %     78 %     100 %     127 %     159 %     198 %  
  245 %
 
    105 %     77 %     99 %     127 %     160 %     200 %     248 %     250 %
 
    110 %     98 %     125 %     159 %     200 %     250 %     250 %     250 %
 
    115 %     122 %     156 %     198 %     248 %     250 %     250 %     250 %
 
    120 %     152 %     194 %     245 %     250 %     250 %     250 %     250 %

For example, if for the Performance Period ending June 30, 2012 the Base Amount,
EPS Target and Revenue Target were as follows:

          Example Base Amount   Example EPS Target   Example Revenue Target
$50,000
  $2.00   $50,000,000

and the Company’s adjusted earnings per share as certified by the Compensation
Committee for such Performance Period were $2.10 and the Company’s adjusted
revenue as certified by the Compensation Committee for such Performance Period
were $45,000,000, then the Payout Percentage would be 77% and the Cash Payout
Amount would be $38,500, determined as follows: “EPS Target Percentage” is equal
to 105% (the amount obtained by dividing the $2.10 adjusted earnings per share
as certified by the Compensation Committee by the $2.00 EPS Target) and “Revenue
Target Percentage” is equal to 90% (the amount obtained by dividing the
$45,000,000 adjusted revenue as certified by the Compensation Committee by the
$50,000,000 Revenue Target), resulting in the following calculations:

     
Payout Percentage
  = (0.5 X 90%^0.5 + 0.5 X 105%^0.5)^19.2
Payout Percentage
  = 77%
Cash Payment Amount
  = Base Amount × Payout Percentage
Cash Payment Amount
  = $50,000 × 77%
Cash Payment Amount
  = $38,500

3



--------------------------------------------------------------------------------



 



          Accepted and Agreed:   Vistaprint N.V.
 
       
 
  By:    
 
     
 
 Name:
 
 
      Title
 

4



--------------------------------------------------------------------------------



 



Vistaprint N.V.
Award Agreement For Fiscal Year 2012
under the
Vistaprint N.V. Performance Incentive Plan For Covered Employees
Terms and Conditions
1. Award. If all the conditions set forth in this Agreement are satisfied, on
the Payment Date (as defined below), the Company will make a Cash Payment Amount
under the Plan to the Participant named in the accompanying Award Agreement.
Except as provided in Section 3 below or Articles VI and XI of the Plan, (i) the
Company shall make no Cash Payment Amount until the Payment Date, and (ii) the
Participant has no rights to any Cash Payment Amount until the Vesting Date.
Except where the context otherwise requires, the term “the Company” includes any
Related Company. Capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Award Agreement or the Plan.
2. Conditions for the Award. Except as provided in Section 3 below or Articles
VI and XI of the Plan, a Cash Payment Amount shall be paid only if all of the
following conditions are satisfied:
     (a) The Participant is, and has continuously been, an employee of the
Company beginning with the date of this Agreement and continuing through the
Vesting Date.
     (b) The performance criteria set forth in the accompanying Award Agreement
are satisfied during the Performance Period. The Compensation Committee must
determine and certify in writing at the end of the Performance Period the
extent, if any, to which the performance criteria have been achieved. In making
its determination, the Compensation Committee shall adjust the performance
criteria proportionately to take into account:
     (1) Reductions in earnings per share, as compared to the EPS Targets set
forth in the Award Agreement for the applicable Performance Period, that the
Compensation Committee reasonably determines have resulted from dilutive
acquisitions of businesses or assets by the Company and/or any of its
subsidiaries (the “Consolidated Company”) that are completed during or before
the Performance Period but after the date on which the Compensation Committee
determines the EPS Targets set forth in the Award Agreement (the “Eligible
Period”) (each, an “M&A Transaction”), provided that the exclusion for each
applicable year during the Performance Period shall not exceed the lesser of
(i) the total expense from the amortization of intangibles for such year in
connection with such M&A transaction, and (ii) such amount that will cause the
M&A Transaction to be EPS-neutral for such year after giving effect to such
exclusion (in both cases when measured against the plan originally established
by the company at the time of the transaction).
     (2) Any effect of the Company’s changing the basis of its financial
statements filed with the US Securities and Exchange Commission (the “SEC”)
resulting from either (1) a change from US GAAP to International Financial
Reporting Standards or another accounting standard permitted by the SEC for use
by registered companies or (2) a change to existing US GAAP required to be made
in the Performance Period but not contemplated in determining the EPS Targets
(collectively the “New Accounting Standard”). If the EPS Targets are determined
in accordance with US GAAP and the Company elects or is required to report its
financial results to the SEC in accordance with the New Accounting Standard for
a Performance Period, then the Compensation Committee shall reconcile the
financial results prepared in accordance with the New Accounting Standard for
filing with the SEC to the results that would have been reported for such
Performance Period in accordance with US GAAP used for the EPS targets and
determine the extent, if any, to which the performance criteria have been
achieved by comparing the EPS Targets set forth in the Award Agreement for the
applicable Performance Period to the reconciled US GAAP results for such
Performance Period.

5



--------------------------------------------------------------------------------



 



     (c) The Cash Payment Amount shall be paid only in the amount determined
pursuant to the formula provided under the heading “Calculation of Cash Payment
Amount” in the Award Agreement. If achievement of either the EPS Target or
Revenue Target is below 90% for the Performance Period, no Cash Payment Amount
shall be paid for such period.
     (d) Notwithstanding the foregoing, the Compensation Committee may reduce
the Cash Payment Amount, including to $0, if the Compensation Committee
believes, in its sole discretion, that such a reduction is necessary or
appropriate.

3.   Employment Events Affecting Payment of Award.

     (a) If the Participant dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Code) before the end of the Performance Period, then the
Participant or his estate is nevertheless eligible to receive on the Payment
Date the pro rata share of the Cash Payment Amount based on the number of months
of participation during any portion of the Performance Period in which the death
or disability occurs.
     (b) If the Participant is terminated other than by reason of death or
disability, then except to the extent specifically provided to the contrary in
any other agreement between the Participant and the Company, the Company shall
pay no Cash Payment Amount, and this Agreement is of no further force or effect
unless the performance criteria set forth in the accompanying Award Agreement
are satisfied and the Compensation Committee determines, in its sole discretion,
that the Cash Payment Amount is merited.
     (c) If, at any time after the Vesting Date but before the Payment Date,
(i) the Participant’s relationship with the Company is terminated by the Company
for Cause (as defined below) or (ii) the Participant’s conduct after termination
of the employment relationship violates the terms of any non-competition,
non-solicitation or confidentiality provision contained in any employment,
consulting, advisory, proprietary information, non-competition, non-solicitation
or other similar agreement between the Participant and the Company, then,
without limiting any other remedy available to the Company, all right, title and
interest in and to the Cash Payment Amount are forfeited and revert to the
Company as of the date of such determination and the Company is entitled to
recover from the Participant the Cash Payment Amount.
     (d) “Cause,” as determined by the Company (which determination shall be
conclusive), means:
     (1) the Participant’s willful and continued failure to substantially
perform his or her reasonable assigned duties (other than any such failure
resulting from incapacity due to physical or mental illness or, if applicable,
any failure after the Participant gives notice of termination for Good Reason,
as defined in an agreement between the Participant and the Company), which
failure is not cured within 30 days after a written demand for substantial
performance is received by the Participant from the Supervisory Board which
specifically identifies the manner in which the Board believes the Participant
has not substantially performed the Participant’s duties; or
     (2) the Participant’s willful engagement in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.
For purposes of this Section 3(d), no act or failure to act by the Participant
is considered “willful” unless it is done, or omitted to be done, in bad faith
and without reasonable belief that the Participant’s action or omission was in
the best interests of the Company.
4. Change in Control. Upon a Change in Control, except to the extent
specifically provided to the contrary in any other agreement between the
Participant and the Company, the performance criteria set forth in the
accompanying Award Agreement for the EPS Target and Revenue Target are deemed
satisfied for the Performance Period in which the Change in Control occurs, and
in lieu of the amounts to be determined pursuant to the formula under the
heading “Calculation of Cash Payment Amount” in the Award Agreement, the
Participant is entitled to receive instead a Cash Payment Amount equal to 100%
of the Base Amount, pro-rated through the date of the Change in Control, for the
Performance Period in which the Change in Control occurs, which amount shall be

6



--------------------------------------------------------------------------------



 



payable as soon as practicable following the Change in Control, but no later
than two and one-half months following the Change in Control.
5. No Special Employment or Similar Rights. Nothing contained in the Plan or
this Agreement shall be construed or deemed by any person under any
circumstances to bind the Company to continue the employment or other
relationship of the Participant with the Company. The Company expressly reserves
the right at any time to dismiss or otherwise terminate its relationship with
the Participant free from any liability or claim under the Plan or this
Agreement.
6. Withholding Taxes. The Company’s obligation to pay the Cash Payment Amount is
subject to the Participant’s satisfaction of all applicable income, employment,
social charge and other tax withholding requirements under all applicable rules
and regulations.
7. Transferability. The Participant may not sell, assign, transfer, pledge,
hypothecate or otherwise dispose of this Agreement (whether by operation of law
or otherwise) (collectively, a “transfer”), except that this Agreement may be
transferred (i) by the laws of descent and distribution, (ii) pursuant to a
qualified domestic relations order, or (iii) with the prior consent of the
Compensation Committee, to or for the benefit of any immediate family member,
family trust, family partnership or family limited liability company established
solely for the benefit of the Participant and/or an immediate family member of
the Participant.
8. Miscellaneous.
     (a) Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and the
Participant, unless the Compensation Committee determines that the amendment or
modification, taking into account any related action, would not materially and
adversely affect the Participant.
     (b) All notices under this Agreement shall be mailed or delivered by hand
to the Company at its main office, Attn: Secretary, and to the Participant at
his or her last known address on the employment records of the Company or at
such other address as may be designated in writing by either of the parties to
one another.
     (c) This Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts, USA.

7